DETAILED ACTION

Status of Claims

This election/restriction requirement is in reply to the application filed on 03 June 2020.    Claims 1-16 are currently pending.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13, drawn a system for providing real-time equity planning information for a corporation, comprising: an equity database storing core records pertaining to a incorporated legal entity in a computer system; an accounting module coupled to the equity database; and an output processing module, wherein core records in the equity database reflect an actual issuance of shares, and, the equity database is configured to reflect stock holdings of the incorporated legal entity by any individual or entity, classified in class G06Q 50/18.
II.	Claims 14-16 drawn to a method for accounting for equity transactions for an incorporated legal entity in an interactive computer system, the method comprising: identifying a stock option grant document stored as an electronic document on an interactive computer system, the electronic document stored in association with an electronic record of the incorporated legal entity; identifying a stock option grant in the stock option grant document, stored as core record , classified in class G06Q 40/06.  

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombination I, has separate utility in an equity database storing core records wherein core records in the equity database reflect an actual issuance of shares, and, the equity database is configured to reflect stock holdings of the incorporated legal entity by any individual or entity subcombination II, has separate utility in subtracting the number of granted options from a stock option grant user account associated with both a user and the incorporated legal entity and subtracting the number of granted options from an outstanding shares account associated with the incorporated legal entity, in conjunction with a stock option exercise document and as a 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is (571)270-3409.  The examiner can normally be reached on M-F, 8:30 AM to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJAY KONERU/
Primary Examiner, Art Unit 3624